Exhibit 10.3

 

EXECUTIVE EMPLOYMENT AGREEMENT

 

THIS EXECUTIVE EMPLOYMENT AGREEMENT (this “Agreement”), is made, entered into
and effective as of December 31, 2008 (the “Effective Date”) by and among UNITED
STATIONERS INC., a Delaware corporation (hereinafter, together with its
successors, referred to as “Holding”), UNITED STATIONERS SUPPLY CO., an Illinois
corporation (hereinafter, together with its successors, referred to as the
“Company”, and, together with Holding, the “Companies”), and Eric A. Blanchard
(hereinafter referred to as the “Executive”).

 

WHEREAS, the Companies and Executive are parties to an Executive Employment
Agreement dated December 1, 2006 (the “Prior Agreement”), which the parties
desire to amend and restate in its entirety as set forth in this Agreement; and

 

WHEREAS, in October 2004, the American Jobs Creation Act of 2004 (the “Act”) was
enacted, Section 885 of which Act added new provisions to the Internal Revenue
Code pertaining to deferred compensation and for which the Treasury Department
has issued final regulations and guidance regarding the deferred compensation
provisions of the Act permitting service providers and service recipients a
transition period to modify existing deferred compensation arrangements to bring
them into compliance with the Act; and

 

WHEREAS, the parties agree that it is in their mutual best interests to modify,
amend and clarify the terms and conditions of the Prior Agreement, as set forth
in this Agreement, with the full intention of complying with the Act so as to
avoid the additional taxes and penalties imposed under the Act; and

 

WHEREAS, Executive is a key member of the management of the Companies and is
expected to devote substantial skill and effort to the affairs of the Companies,
and the Companies desire to recognize the significant personal contribution that
Executive makes and is expected to continue to make to further the best
interests of the Companies and their shareholders; and

 

WHEREAS, it is desirable and in the best interests of the Companies and its
shareholders to obtain the benefits of Executive’s services and attention to the
affairs of the Companies, and to provide inducement for Executive (1) to remain
in the service of the Companies in the event of any proposed or anticipated
Change of Control and (2) to remain in the service of the Companies in order to
facilitate an orderly transition in the event of a Change of Control; and

 

WHEREAS, it is desirable and in the best interests of the Companies and their
shareholders that Executives be in a position to make judgments and advise the
Companies with respect to any proposed Change of Control without regard to the
possibility that Executive’s employment may be terminated without compensation
in the event of a Change of Control; and

 

WHEREAS, Executive will have access to confidential, proprietary and trade
secret information of the Companies and their subsidiaries, and it is desirable
and in the best interests of the Companies and their shareholders to protect
confidential, proprietary and trade secret information of the Companies and
their subsidiaries, to prevent unfair competition by former

 

--------------------------------------------------------------------------------


 

executives of the Companies following separation of their employment with the
Company and to secure cooperation from former executives with respect to matters
related to their employment with the Company; and

 

WHEREAS, it is desirable and in the best interests of the Companies and their
shareholders to obtain commitments from Executive with respect to Executive’s
service with the Company, and to facilitate a smooth transition upon separation
from service for former executives,

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements contained herein, the parties agree as follows:

 

Section 1.              Definitions.

 

(a)           As used in this Agreement, the following terms have the respective
meanings set forth below:

 

“Accrued Benefits” means (i) all salary earned or accrued through the date the
Executive’s employment is terminated; (ii) reimbursement for any and all monies
expended by Executive in connection with the Executive’s employment for
reasonable and necessary out-of-pocket business expenses incurred by the
Executive in performance of services for the Company through the date the
Executive’s employment is terminated; (iii) all accrued and unpaid annual
incentive compensation awards for the year immediately prior to the year in
which the Executive’s employment is terminated; and (iv) all other payments and
benefits payable on or after termination of employment to which the Executive is
entitled at the date of termination under the terms of any applicable
compensation arrangement or benefit plan or program of the Company. “Accrued
Benefits” shall not include any entitlement to severance pay or severance
benefits under any Company severance policy or plan generally applicable to the
Company’s salaried employees.

 

“Affiliate” shall have the meaning given such term in Rule 12b-2 of the Exchange
Act.

 

“Board” shall mean, so long as Holding owns all of the outstanding Voting
Securities (as hereinafter defined in the definition of Change of Control) of
the Company, the board of directors of Holding. In all other cases, Board means
the board of directors of the Company.

 

“Cause” shall mean (i) conviction of, or plea of nolo contendere to, a felony
(excluding motor vehicle violations); (ii) theft or embezzlement, or attempted
theft or embezzlement, of money or property or assets of the Company or any of
its Affiliates; (iii) illegal use of drugs; (iv) material breach of this
Agreement or any employment-related undertakings provided in a writing signed by
the Executive prior to or concurrently with this Agreement; (v) gross

 

2

--------------------------------------------------------------------------------


 

negligence or willful misconduct in the performance of Executive’s duties;
(vi) breach of any fiduciary duty owed to the Company, including, without
limitation, engaging in competitive acts while employed by the Company, or
(vii) the Executive’s willful refusal to perform the assigned duties for which
the Executive is qualified as directed by the Executive’s Supervising Officer
(as hereinafter defined) or the Board; provided, that in the case of any event
constituting Cause within clauses (iv) through (vii) which is curable by the
Executive, the Executive has been given written notice by the Companies of such
event said to constitute Cause, describing such event in reasonable detail, and
has not cured such action within thirty (30) days of such written notice as
reasonably determined by the Chief Executive Officer. For purposes of this
definition of Cause, action or inaction by the Executive shall not be considered
“willful” unless done or omitted by the Executive (A) intentionally or not in
good faith and (B) without reasonable belief that the Executive’s action or
inaction was in the best interests of the Companies, and shall not include
failure to act by reason of total or partial incapacity due to physical or
mental illness.

 

“Change of Control” shall mean (a) Any “Person” (having the meaning ascribed to
such term in Section 3(a)(9) of the Exchange Act and used in Sections 13(d) and
14(d) thereof, including a “group” within the meaning of Section 13(d)(3)) has
or acquires “Beneficial Ownership” (within the meaning of Rule 13d-3 under the
Exchange Act) of 30% or more of the combined voting power of Holding’s then
outstanding voting securities entitled to vote generally in the election of
directors (“Voting Securities”); provided, however, that the acquisition or
holding of Voting Securities by (i) Holding of any of its subsidiaries, (ii) an
employee benefit plan (or a trust forming a part thereof) maintained by Holding
or any of its subsidiaries, or (iii) any Person in which the Executive has a
substantial equity interest shall not constitute a Change of Control.
Notwithstanding the foregoing, a Change of Control shall not be deemed to occur
solely because any Person acquired Beneficial Ownership of more than the
permitted amount of Voting Securities as a result of the issuance of Voting
Securities by Holding in exchange for assets (including equity interests) or
funds with a fair value equal to the fair value of the Voting Securities so
issued; provided that if a Change of Control would occur (but for the operation
of this sentence) as a result of the issuance of Voting Securities by Holding,
and after such issuance of Voting Securities by Holding, such Person becomes the
Beneficial Owner of any additional Voting Securities which increases the
percentage of the Voting Securities Beneficially Owned by such Person to more
than 50% of the Voting Securities of Holding, then a Change of Control shall
occur; (b) At any time during a period of two consecutive years, the individuals
who at the beginning of such period constituted the Board (the “Incumbent
Board”) cease for any reason to constitute more than 50% of the Board; provided,
however, that if the election, or nomination for election by Holding’s
stockholders, of any new director was approved by a vote of more than 50% of the
directors then comprising the Incumbent Board, such new director shall, for
purposes of this subsection (b), be considered as though such person were a
member of the Incumbent Board; provided, further, however, that no individual

 

3

--------------------------------------------------------------------------------


 

shall be considered a member of the Incumbent Board if such individual initially
assumed office as a result of (i) either an actual “Election Consent” (as
described in Rule 14a-11 promulgated under the Exchange Act) or other actual
solicitation of proxies or consents by or on behalf of a Person other than the
Incumbent Board (a “Proxy Contest”), or (ii) by reason of an agreement intended
to avoid or settle any actual or threatened Election Contest or Proxy Contest;
(c) Consummation of a merger, consolidation or reorganization or approval by
Holding’s stockholders of a liquidation or dissolution of Holding or the
occurrence of a liquidation or dissolution of Holding (“Business Combination”),
unless, following such Business Combination: (1) the Persons with Beneficial
Ownership of Holding, immediately before such Business Combination, have
Beneficial Ownership of more than 50% of the combined voting power of the then
outstanding voting securities entitled to vote generally in the election of
directors of the corporation (or in the election of a comparable governing body
of any other type of entity) resulting from such Business Combination
(including, without limitation, an entity which as a result of such transaction
owns Holding or all or substantially all of Holding’s assets either directly or
through one or more subsidiaries) (the “Surviving Company”) in substantially the
same proportions as their Beneficial Ownership of the Voting Securities
immediately before such Business Combination, (2) the individuals who were
members of the Incumbent Board immediately prior to the execution of the initial
agreement providing for such Business Combination constitute more than 50% of
the members of the board of directors (or comparable governing body of a
noncorporate entity) of the Surviving Company; and (3) no Person (other than
Holding, any of its subsidiaries or any employee benefit plan (or any trust
forming a part thereof) maintained by Holding, the Surviving Company or any
Person who immediately prior to such Business Combination had Beneficial
Ownership of 30% or more of the then Voting Securities) has Beneficial Ownership
of 30% or more of the then combined voting power of the Surviving Company’s then
outstanding voting securities; provided, that notwithstanding this clause (3), a
Change of Control shall not be deemed to occur solely because any Person
acquired Beneficial Ownership of more than 30% of Voting Securities as a result
of the issuance of Voting Securities by Holding in exchange for assets
(including equity interests) or funds with a fair value equal to the fair value
of the Voting Securities so issued; provided, however that a Business
Combination with a Person in which the Executive has a substantial equity
interest shall not constitute a Change of Control, or (d) Approval by Holding’s
stockholders of an agreement for the assignment, sale, conveyance, transfer,
lease or other disposition of all or substantially all of the assets of Holding
to any Person (other than a Person in which the Executive has a substantial
equity interest and other than a subsidiary of Holding or other entity, the
Persons with Beneficial Ownership of which are the same Persons with Beneficial
Ownership of Holding and such Beneficial Ownership is in substantially the same
proportions), or the occurrence of the same. Notwithstanding the foregoing, a
Change of Control shall not be deemed to occur solely because any Person
acquired Beneficial Ownership of more than the permitted amount of Voting
Securities as a result of the acquisition of Voting

 

4

--------------------------------------------------------------------------------


 

Securities by the Company which, by reducing the number of Voting Securities
outstanding, increases the proportional number of shares Beneficially Owned by
such Person; provided that if a Change of Control would occur (but for the
operation of this sentence) as a result of the acquisition of Voting Securities
by the Company, and after such acquisition of Voting Securities by the Company,
such Person becomes the Beneficial Owner of any additional Voting Securities
which increases the percentage of the Voting Securities Beneficially Owned by
such Person, then a Change of Control shall occur.

 

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

 

“Good Reason” shall mean (i) any material breach by the Companies of this
Agreement without Executive’s written consent, (ii) any material reduction,
without the Executive’s written consent, in the Executive’s duties,
responsibilities or authority; provided, however, that for purposes of this
clause (ii), neither (A) a change in the Executive’s Supervising Officer or the
number or identity of the Executive’s direct reports, nor (B) a change in the
Executive’s title, duties, responsibilities or authority as a result of a
realignment or restructuring of the Companies’ executive organizational chart
nor (C) a change in the Executive’s title, duties, responsibilities or authority
as a result of a realignment or restructuring of the Companies shall necessarily
be deemed by itself to materially reduce Executive’s duties, responsibilities or
authority, as long as, in the case of either (A), (B) or (C), Executive
continues to report to either the Chief Executive Officer or Chief Operating
Officer of the Companies or to the Supervising Officer to whom he reported
immediately prior to the Change of Control or a Supervising Officer of
equivalent responsibility and authority, or (iii) without Executive’s written
consent: (A) a material reduction in the Executive’s Base Salary, (B) the
relocation of the Executive’s principal place of employment more than fifty (50)
miles from its location on the date of a Change in Control, or (C) the
relocation of the Company’s corporate headquarters office outside of the
metropolitan area in which it is located on the date of a Change in Control. For
purposes of this Agreement, a Change of Control, alone, does not constitute Good
Reason. Furthermore, notwithstanding the above, the occurrence of any of the
events described above will not constitute Good Reason unless the Executive
gives the Companies written notice within thirty (30) days after the initial
occurrence of any of such events that the Executive believes that such event
constitutes Good Reason, and the Companies thereafter fail to cure any such
event within sixty (60) days after receipt of such notice.

 

“Person” shall mean any natural person, firm, corporation, limited liability
company, trust, partnership, limited or limited liability partnership, business
association, joint venture or other entity and, for purposes of the definition
of Change of Control herein, shall comprise any “person”, within the meaning of
Sections 13(d) and 14(d) of the Exchange Act, including a “group” as therein
defined.

 

5

--------------------------------------------------------------------------------


 

“Subsidiary” shall mean, with respect to any Person, any other Person of which
such first Person owns 20% or more of the economic interest in such Person or
owns or has the power to vote, directly or indirectly, securities representing
20%or more of the votes ordinarily entitled to be cast for the election of
directors or other governing Persons.

 

(b)           The capitalized terms used in Section 5(j) have the respective
meanings assigned to them in such Section and the following additional terms
have the respective meanings assigned to them in the Sections hereof set forth
opposite them:

 

“Annual Bonus”

 

Section 4(b)

“Base Salary”

 

Section 4(a)

“Bonus Plan”

 

Section 4(b)

“Code”

 

Section 2

“Confidential information or proprietary data”

 

Section 6(a)(2)

“Customer”

 

Section 6(d)(2)

“Disability”

 

Section 5(c)

“Employment Period”

 

Section 2

“Retirement”

 

Section 5(f)

“Supervising Officer”

 

Section 3(a)

“Supplier”

 

Section 6(d)(2)

“Term” and “Termination Date”

 

Section 2

 

Section 2.              Term and Employment Period.  Subject to Section 19
hereof, the term of this Agreement (“Term”) shall commence on the Effective Date
of this Agreement and shall continue until the effective date of termination of
the Executive’s employment hereunder pursuant to Section 5 of this Agreement.
The period during which the Executive is employed by the Companies pursuant to
this Agreement is referred to herein as the “Employment Period.” The date on
which termination of the Executive’s employment hereunder shall become effective
is referred to herein as the “Termination Date.” For purposes of Section 5 of
this Agreement only, the Termination Date shall mean the date on which a
“separation from service” has occurred for purposes of Section 409A of the
Internal Revenue Code and the regulations and guidance thereunder (the “Code”).

 

Section 3.              Duties.

 

(a)           During the Employment Period, the Executive (i) shall serve as
Senior Vice President, General Counsel and Secretary, (ii) shall report directly
to the Chief Executive Officer (the “Supervising Officer”); (iii) shall, subject
to and in accordance with the authority and direction of the Board and/or the
Supervising Officer have such authority and perform in a diligent and competent
manner such duties as may be assigned to the Executive from time to time by the
Board and/or the Supervising Officer and (iv) shall devote the Executive’s best
efforts and such time, attention, knowledge and skill to the operation of the
business and affairs of the Companies as shall be necessary to perform the
Executive’s duties. During the Employment Period, the Executive’s place of
performance for the Executive’s duties and responsibilities shall be at the
Companies’ corporate headquarters office, unless another principal place of

 

6

--------------------------------------------------------------------------------


 

Executive on the Companies’ business or as may be reasonably required by the
Companies.

 

(b)           Notwithstanding the foregoing, it is understood during the
Employment Period, subject to any conflict of interest policies of the
Companies, the Executive may (i) serve in any capacity with any civic,
charitable, educational or professional organization provided that such service
does not materially interfere with the Executive’s duties and responsibilities
hereunder, (ii) make and manage personal investments of the Executive’s choice,
and (iii) with the prior consent of the Companies’ Chief Executive Officer,
which shall not be unreasonably withheld, serve on the board of directors of one
(1) for-profit business enterprise.

 

Section 4.              Compensation.  During the Employment Period, the
Executive shall be compensated as follows:

 

(a)           the Executive shall receive, at such intervals and in accordance
with such Company payroll policies as may be in effect from time to time, an
annual salary (pro rata for any partial year) equal to $306,329.76 (“Base
Salary”). The Base Salary shall be reviewed by the Board from time to time and
may, in the Board’s sole discretion, be increased when deemed appropriate by the
Board; if so increased, it shall not thereafter be reduced (other than an
across-the-board reduction applied in the same percentage at the same time to
all of the Companies’ senior executives at the same grade level);

 

(b)           during the Employment Period, the Executive shall be eligible to
earn an annual incentive compensation award under the Companies’ management
incentive or bonus plan, or a successor plan thereto, as shall be in effect from
time to time (the “Bonus Plan”), subject to achievement of performance goals
determined in accordance with the terms of the Bonus Plan (such annual incentive
compensation award, the “Annual Bonus”), with such Annual Bonus to be payable in
a cash lump sum at such time as bonuses are ordinarily paid to the Companies’
senior executives at the same grade level;

 

(c)           the Executive shall be reimbursed, at such intervals and in
accordance with such Company policies as may be in effect from time to time, for
any and all reasonable and necessary out-of-pocket business expenses incurred by
the Executive during the Employment Period for the benefit of the Companies,
subject to documentation in accordance with the Companies’ policies;

 

(d)           the Executive shall be entitled to participate in all incentive,
savings and retirement plans, stock option plans, practices, policies and
programs applicable generally to other senior executives of the Companies at the
same grade level and as determined by the Board from time to time;

 

(e)           the Executive and/or the Executive’s family, as the case may be,
shall be eligible for participation in and shall receive all benefits under
welfare benefit plans, practices, policies and programs provided by the Company
to senior executives of the Companies at the same grade level (including,
without limitation, medical, prescription,

 

7

--------------------------------------------------------------------------------


 

dental, disability, salary continuance, employee life, group life, and
accidental death and travel accident insurance plans and programs) to the extent
applicable generally to other executives of the Companies at the same grade
level;

 

(f)            the Executive shall be entitled to not less than twenty (20) paid
vacation days per calendar year (pro rata for any partial year); and

 

(g)           the Executive shall be entitled to participate in the Company’s
other executive fringe benefits and perquisites generally applicable to the
Companies’ senior executives at the same grade level in accordance with the
terms and conditions of such arrangements as are in effect from time to time.

 

Section 5.              Termination of Employment.

 

(a)           All Accrued Benefits to which the Executive (or the Executive’s
estate or beneficiary) is entitled shall be payable within thirty (30) days
following the Termination Date, except as otherwise specifically provided herein
or under the terms of any applicable policy, plan or program, in which case the
payment terms of such policy, plan or program shall be determinative.

 

(b)           Any termination by the Companies, or by the Executive, of the
Employment Period shall be communicated by written notice of such termination to
the Executive, if such notice is delivered by the Companies, and to the
Companies, if such notice is delivered by the Executive, each in compliance with
the requirements of Section 13 hereof. Except in the event of termination of the
Employment Period by reason of Cause or the Executive’s death, the effective
date of the termination of Executive’s employment shall be no earlier than
thirty (30) days following the date on which notice of termination is delivered
by one party to the other in compliance with the requirements of Section 13
hereof.

 

(c)           If the Employment Period is terminated prior to the expiration of
the Term by the Executive for Good Reason or by the Companies for any reason
other than Cause or the Executive’s permanent disability, as defined in the
Companies’ Board-approved disability plan or policy as in effect from time to
time (“Disability”) and other than within two (2) years following a Change of
Control, then, as the Executive’s exclusive right and remedy in respect of such
termination:

 

(i)            the Executive shall be entitled to receive from the Company the
Executive’s Accrued Benefits in accordance with Section 5(a);

 

(ii)           the Executive shall be entitled to an amount equal to one and
one-half (11/2) times the Executive’s then existing Base Salary, to be paid in
such intervals and at such times in accordance with the Company’s payroll
practices in effect from time to time over the eighteen (18) month period
following the Termination Date; but in no event shall such amount paid under
this Section 5(c)(ii) exceed the lesser of (A) $460,000.00 or (B) two (2) times
Executive’s annualized compensation based upon the annual rate of pay for
services to the Companies for the calendar year prior to the calendar year in
which the

 

8

--------------------------------------------------------------------------------


 

Companies for the calendar year prior to the calendar year in which the
Termination Date occurs (adjusted for any increase during that year that was
expected to continue indefinitely if the Executive had not separated from
service), consistent with the parties’ intention that the payments under this
Section 5(c)(ii) constitute a “separation pay plan due to involuntary
“separation from service” under Treas. Reg. § 1.409A-1(b)(9)(iii);

 

(iii)          in the event that an amount equal to one and one-half (11/2)
times the Executive’s then-existing Base Salary exceeds the limitations of
Subsections 5(c) (ii)(A) or (B) above, then the Executive shall be entitled to
an additional lump sum payment equal to the difference between (x) one and
one-half (11/2) times the Executive’s then existing Base Salary and (y) the
amount payable to Executive under Subsection 5(c)(ii), such lump sum payable to
Executive on the first regular payroll date of the Company to occur following
the date that is six months after the Termination Date;

 

(iv)          the Executive shall be entitled to a payment in an amount equal to
one and one-half (11/2) times the actual Annual Bonus award which would
otherwise be payable for the calendar year during which the Termination Date
occurs, as if the Executive had been employed for all of such calendar year
based on actual performance, to be paid at such time as the Annual Bonus award
would otherwise be paid in accordance with the Company’s policies;

 

(v)           the Executive shall continue to be covered, upon the same terms
and conditions described in Section 4(e) hereof, by the same or equivalent
medical and/or dental insurance plans, programs and/or arrangements as in effect
for the Executive immediately prior to the Termination Date, beginning on the
Termination Date and continuing until the earlier of: (A) the eighteen (18)
month anniversary following the date of the Executive’s Termination Date, and
(B) the date the Executive receives substantially equivalent coverage under the
plans, programs and/or arrangements of a subsequent employer; provided that
Executive timely pays the Executive’s portion of such coverage, and provided
further that if the Company determines that the coverage to be provided under
this Section 5(c)(v) would cause a self-insured plan maintained by the Company
to be in violation of the nondiscrimination requirements of Section 105(h) of
the Code, then such coverage will be paid for by the Executive by means of the
Company reporting imputed income to Executive on a monthly basis for the fair
market value of such coverage plus additional imputed amounts to pay any income
tax at source on resulting wages subject to FICA or the income tax withholding
provisions of federal or state tax law, including pyramiding wages and taxes
(and the Company shall be responsible for depositing all applicable withholding
amounts in a timely manner with the appropriate tax authority), with the intent
that any amounts payable under this Section 5(c)(v) that are not otherwise
excluded from deferred compensation under Code Section 409A shall be excluded
from deferred compensation pursuant to a “separation pay plan due to involuntary
separation from service” under Treas. Reg. §1.409A-1(b)(9)(iii);

 

9

--------------------------------------------------------------------------------

 


 

(vi)          the Executive shall receive a lump sum payment in an amount equal
to the amount the Company would otherwise expend for 18 month’s coverage for its
share of the premiums for life and disability insurance plans or programs as in
effect for Executive immediately prior to the Termination Date, payable to
Executive within thirty (30) days following the Termination Date; and

 

(vii)         for the period commencing on the Termination Date and ending not
later than the last day of the second calendar year after the Termination Date,
the Executive shall be entitled to receive executive level career transition
assistance services provided by a career transition assistance firm selected by
the Executive and paid for by the Companies in an amount not to exceed ten
percent (10%) of the Executive’s then existing Base Salary. The Executive shall
not be eligible to receive cash in lieu of executive level career transition
assistance services.

 

(d)           If during the Employment Period, a Change of Control occurs and
the Employment Period is terminated by the Companies for any reason other than
Cause or Disability or by the Executive for Good Reason, each within two
(2) years from the date of such Change of Control, and, in the case of
Executive’s resignation for Good Reason, the Executive’s separation from service
occurs within two years following the initial existence of the condition giving
rise to Good Reason, then:

 

(i)            the Executive shall be entitled to receive from the Company the
Executive’s Accrued Benefits in accordance with Section 5(a);

 

(ii)           the Executive shall be entitled to a lump-sum payment in an
amount equal to two (2) times the Executive’s then existing Base Salary, to be
paid within thirty (30) days following the Termination Date;

 

(iii)          the Executive shall be entitled to a lump-sum payment in an
amount equal to two (2) times the Executive’s target incentive compensation
award for the calendar year during which the Termination Date occurs, to be paid
within thirty (30) days following the Termination Date;

 

(iv)          the Executive shall be entitled to a lump-sum payment to be paid
within thirty (30) days following the Termination Date in an amount equal to the
pro-rata target incentive compensation award for the calendar year during which
the Termination Date occurs. Such pro-rata target incentive compensation award
shall be determined by multiplying the target incentive compensation award
amount by a fraction, the numerator of which is the number of days in the
calendar year of the Termination Date elapsed prior to the Termination Date and
the denominator of which is three hundred and sixty-five (365).

 

(v)           the Executive shall continue to be covered, upon the same terms
and conditions described in Section 4(e) hereof, by the same or equivalent
medical and/or dental, insurance plans, programs and/or arrangements as in
effect for the Executive immediately prior to the Change of Control, beginning
on the

 

10

--------------------------------------------------------------------------------


 

Termination Date and continuing until the earlier of: (A) the second anniversary
following the date of the Executive’s Termination Date, and (B) the date the
Executive receives substantially equivalent coverage under the plans, programs
and/or arrangements of a subsequent employer; provided that Executive timely
pays the Executive’s portion of such coverage, and provided further that if the
Company determines that the coverage to be provided under this
Section 5(d)(v) would cause a self-insured plan maintained by the Company to be
in violation of the nondiscrimination requirements of Section 105(h) of the
Code, then such coverage will be paid for by the Executive by means of the
Company reporting imputed income to Executive on a monthly basis for the fair
market value of such coverage plus additional imputed amounts to pay any income
tax at source on resulting wages subject to FICA or the income tax withholding
provisions of federal or state tax law, including pyramiding wages and taxes
(and the Company shall be responsible for depositing all applicable withholding
amounts in a timely manner with the appropriate tax authority), with the intent
that any amounts payable under this Section 5(d)(v) that are not otherwise
excluded from deferred compensation under Code Section 409A shall be excluded
from deferred compensation pursuant to a “separation pay plan due to involuntary
separation from service” under Treas. Reg. §1.409A-1(b)(9)(iii);

 

(vi)          the Executive shall receive a lump sum payment in an amount equal
to the amount the Company would otherwise expend for 24-month’s coverage for its
share of the premiums for life and disability insurance plans or programs as in
effect for Executive immediately prior to the Termination. Date, payable to
Executive within thirty (30) days following the Termination Date;

 

(vii)         the Executive shall receive a lump sum cash payment, payable to
Executive within thirty (30) days following the Termination Date, in an amount
equal to the additional benefit value (on a present value, differential basis)
that would be payable to Executive under the Company’s defined benefit
retirement plan if he had two additional years of credit for purposes of age,
benefit service and vesting;

 

(viii)        if the Executive’s outstanding stock options have not by then
fully vested pursuant to the terms of the Companies’ applicable stock option
plan(s) and applicable option agreement(s), then to the extent permitted in the
Companies’ applicable stock option plan(s) and as provided in the applicable
stock option agreement(s), the Executive shall continue to vest in the
Executive’s unvested stock options following the Termination Date;

 

(ix)           for the period commencing on the Termination Date and ending not
later than the last day of the second calendar year after the Termination Date,
the Executive shall be entitled to receive executive level career transition
assistance services provided by a career transition assistance firm selected by
the Executive and paid for by the Companies in an amount not to exceed ten
percent (10%) of the Executive’s then existing Base Salary, The Executive shall
not be

 

11

--------------------------------------------------------------------------------


 

eligible to receive cash in lieu of executive level career transition assistance
services; and

 

(x)            the Executive shall be entitled to be reimbursed by the Company
for the Executive’s reasonable attorneys’ fees, costs and expenses incurred in
conjunction with any dispute regarding Section 5(d) if Executive prevails in any
material respect in such dispute, provided that (A) the applicable statutes of
limitations shall not have expired for any claim arising from the dispute that
could be raised in a court of law; (B) Executive shall submit to the Company
verification of legal expense for reimbursement within 60 days from the date the
expense was incurred; (C) the Company shall reimburse Executive for eligible
expenses promptly thereafter, but in any event not earlier than the first day of
the seventh month following the Termination Date and not later than December 31
of the calendar year following the calendar year in which the expense was
incurred; (D) the expenses eligible for reimbursement during any given calendar
year shall not affect the expense eligible for reimbursement in any other
calendar year; and (E) the right to reimbursement hereunder may not be
liquidated or exchanged for cash or any other benefit.

 

(e)           Any amounts payable pursuant to Sections 5(c) and 5(d) above shall
be considered severance payments and, except for the Executive’s vested benefits
under the Companies’ employee benefit plans (other than severance plans), shall
be in full and complete satisfaction of the obligations of the Companies to the
Executive in connection with the termination of the Executive’s employment.

 

(f)            If the Employment Period is terminated as a result of the
Executive’s death, Disability or retirement, as defined in the Companies’
Board-approved retirement plan or policy, as in effect from time to time
(“Retirement”), then the Executive shall be entitled to (i) the Executive’s
Accrued Benefits in accordance with Section 5(a), (ii) any benefits that may be
payable to the Executive under any applicable Board-approved disability, life
insurance or retirement plan or policy in accordance with the terms of such plan
or policy, and (iii) a lump sum payment in an amount equal to:

 

(i)            in the event the Employment Period is terminated as a result of
Executive’s death or Disability, an amount equal to the pro-rata target Annual
Bonus award for the calendar year during which the Termination Date occurs by
reason of the Executive’s death or Disability. Such lump sum payment shall be
determined by multiplying the target Annual Bonus award amount by a fraction,
the numerator of which is the number of days in the calendar year of the
Termination Date elapsed prior to the Termination Date and the denominator of
which is three hundred and sixty-five (365); or

 

(ii)           in the event the Employment Period is terminated as a result of
Executive’s Retirement, an amount equal to the pro-rata actual Annual Bonus
award for the calendar year during which the Termination Date occurs by reason
of the Executive’s Retirement. Such lump sum payment shall be determined by
multiplying the actual Annual Bonus award amount by a fraction, the numerator of
which is the number of days in the calendar year of the

 

12

--------------------------------------------------------------------------------


 

Termination Date elapsed prior to the Termination Date and the denominator of
which is three hundred and sixty-five (365).

 

In the event the Employment Period is terminated as a result of Executive’s
death, such lump sum payment shall be made within 30 days following the
Termination Date; in the event the Employment Period is terminated as a result
of Executive’s Disability, such lump sum payment shall be made on the first
regular payroll date of the Company to occur following the date that is six
months after the Termination Date; and in the event the Employment Period is
terminated as a result of Executive’s Retirement, such lump sum payment shall be
made on the later of the date that Annual Bonus payments are made to other
participants in the plan or the first regular payroll date of the Company to
occur following the date that is six months after the Termination Date.

 

(g)           Notwithstanding anything else contained herein, if the Executive
terminates his employment for any reason other than Good Reason, Disability or
Retirement, or the Companies terminate the Executive’s employment for Cause, all
of the Executive’s rights to payment from the Companies (including pursuant to
any plan or policy of the Companies) shall terminate immediately, except the
right to payment for Accrued Benefits in respect of periods prior to such
termination.

 

(h)           Notwithstanding anything to the contrary contained in this
Section 5, the Executive shall be required to execute the Companies’ then
current standard release agreement as a condition to receiving any of the
payments and benefits provided for in Sections 5(c) and (d), excluding the
Accrued Benefits in accordance with Section 5(a), and no payments and benefits
provided for in Sections 5(c) and (d) other than the Accrued Benefits in
accordance with Section 5(a) shall be payable to Executive unless and until all
applicable consideration and rescission periods for the release agreement have
expired, Executive has not rescinded the release agreement and Executive is in
compliance with each of the terms and conditions of such release agreement and
this Agreement as of the date of such payments and benefits. It is acknowledged
and agreed that the then current standard release agreement shall not diminish
or terminate the Executive’s rights under this Agreement.

 

(i)            In the event of a termination of the Executive’s employment
entitling the Executive to benefits under Section 5(c) above, the Executive
shall use reasonable efforts to obtain employment suitable to his education,
training and experience, and, upon obtaining any such other employment shall
promptly notify the Companies thereof. The remaining obligation of the Companies
under Section 5(c) shall be offset by any compensation earned by the Executive
from such other employment during the eighteen month period commencing on his
Termination Date. Except as set forth in the first sentence of this
Section 5(i) and subject to the Executive’s affirmative obligations pursuant to
Section 6, the Executive shall be under no obligation to seek other employment
or otherwise mitigate the obligations of the Companies under this Agreement.

 

(j)            Notwithstanding any provision to the contrary contained in this
Agreement, if the cash payments due and the other benefits to which Executive
shall become entitled under Section 5(d), either alone or together with other
payments in the

 

13

--------------------------------------------------------------------------------


 

nature of compensation to Executive which are contingent on a change in the
ownership or effective control of the Company or in the ownership of a
substantial portion of the assets of the Company or otherwise, would constitute
a “parachute payment” as defined in Section 280G of the Code (or any successor
provision thereto), such payments or benefits shall be reduced (but not below
zero) to the largest aggregate amount as will result in no portion thereof being
subject to the excise tax imposed under Section 4999 of the Code (or any
successor provision thereto) or being non-deductible to the Company for Federal
Income Tax purposes pursuant to Section 280G of the Code (or any successor
provision thereto), provided, however, that no such reduction shall occur, and
this Section 5(j) shall not apply, in the event that the amount of such
reduction would be more than 10% of the aggregate value of such payments and
benefits. The Companies shall in good faith determine the amount of any
reduction to be made pursuant to this Section 5(j), and shall make such
reduction by first reducing amounts payable under Section 5(d)(i) and thereafter
by reducing amounts payable under the following Sections of this Agreement in
the following order, as necessary to achieve the reduction: 5(d)(iii), 5(d)(iv),
5(d)(vi), 5(d)(vii). Amounts payable as reimbursements under Sections
5(d)(v) and 5 (d)(x), if any, shall not be subject to reduction. No modification
of, or successor provision to, Section 280G or Section 4999 subsequent to the
date of this Agreement shall, however, reduce the benefits to which the
Executive would be entitled under this Agreement in the absence of this
Section 5(j) to a greater extent than they would have been reduced if
Section 280G and Section 4999 had not been modified or superseded subsequent to
the date of this Agreement, notwithstanding anything to the contrary provided in
the first sentence of this Section 5(j).

 

(k)           Anything in this Agreement to the contrary notwithstanding, in the
event it shall be determined that Section 5(j) above does not apply and any
payment or distribution of any type to or in respect of the Executive made
directly or indirectly, by the Companies or by any other party in connection
with a Change of Control, whether paid or payable or distributed or
distributable pursuant to the terms of this Agreement or otherwise (the “Total
Payments”), is or will be subject to the excise tax imposed by Section 4999 of
the Internal Revenue Code of 1986, as amended (the “Code”), or any interest or
penalties with respect to such excise tax (such excise tax, together with any
such interest and penalties, are collectively referred to as the “Excise Tax”),
then the Executive shall be entitled to receive an additional payment (a
“Gross-Up Payment”) in an amount such that after payment by the Executive of all
taxes (including any interest or penalties imposed with respect to such taxes)
imposed upon the Gross-Up Payment, the Executive retains an amount of the
Gross-Up Payment equal to the Excise Tax imposed upon the Total Payments.

 

(i)            All computations and determinations relevant to Section 5(k) and
this subsection 5(k)(i) shall be made by a national accounting firm selected and
reimbursed by the Companies from among the ten (10) largest accounting firms in
the United States as determined by gross revenues (the “Accounting Firm”),
subject to the Executive’s consent (not to be unreasonably withheld), which firm
may be the Companies’ accountants. Such determinations shall include whether any
of the Total Payments are “parachute payments” (within the meaning of
Section 280G of the Code). In making the initial determination hereunder as to

 

14

--------------------------------------------------------------------------------


 

Section 280G of the Code). In making the initial determination hereunder as to
whether a Gross-Up Payment is required, the Accounting Firm shall determine that
no Gross-Up Payment is required if the Accounting Firm is able to conclude that
no “Change of Control” has occurred (within the meaning of Section 280G of the
Code). If the Accounting Firm determines that a Gross-Up Payment is required,
the Accounting Firm shall provide its determination (the “Determination”),
together with detailed supporting calculations regarding the amount of any
Gross-Up Payment and any other relevant matter both to the Companies and the
Executive by no later than thirty (30) days following the Termination Date, if
applicable, or such earlier time as is requested by the Companies or the
Executive (if the Executive reasonably believes that any of the Total Payments
may be subject to the Excise Tax). If the Accounting Firm determines that no
Excise Tax is payable by the Executive, it shall furnish the Executive and the
Companies with a written statement that such Accounting Firm has concluded that
it is more likely than not that no Excise Tax is payable (including the reasons
therefor) and the Executive is not required to report any Excise Tax on
Executive’s federal income tax return.

 

(ii)           If a Gross-Up Payment is determined to be payable, it shall be
paid to the Executive within twenty (20) days after the Determination (and all
accompanying calculations and other material supporting the Determination) is
delivered to the Companies by the Accounting Firm. Any determination by the
Accounting Firm shall be binding upon the Companies and the Executive, absent
manifest error.

 

(iii)          As a result of uncertainty in the application of Section 4999 of
the Code at the time of the initial determination by the Accounting Firm
hereunder, it is possible that Gross-Up Payments not made by the Companies
should have been made (“Underpayment”), or that Gross-Up Payments will have been
made by the Companies which should not have been made (“Overpayments”). In
either such event, the Accounting Firm shall determine the amount of the
Underpayment or Overpayment that has occurred. In the case of an Underpayment,
the amount of such Underpayment (together with an amount which after payment of
all taxes thereon is equal to any interest and penalties payable by the
Executive as a result of such Underpayment) shall be promptly paid by the
Companies to or for the benefit of the Executive.

 

(iv)          In the case of an Overpayment, the Executive shall, at the
direction and expense of the Companies, take such steps as are reasonably
necessary (including the filing of returns and claims for refund), follow
reasonable instructions from, and procedures established by, the Companies, and
otherwise reasonably cooperate with the Companies to correct such Overpayment,
provided, however, that the Executive shall not in any event be obligated to
return to the Companies an amount greater than the portion of the Overpayment
that Executive has retained after payment of all taxes thereon or has recovered
as a refund from the applicable taxing authorities.

 

15

--------------------------------------------------------------------------------


 

(v)           The Executive shall notify the Companies in writing of any claim
by the Internal Revenue Service relating to the possible application of the
Excise Tax under Section 4999 of the Code to any of the payments and amounts
referred to herein and shall afford the Companies, at their expense, the
opportunity to control the defense of such claim (for the sake of clarity, if
the Internal Revenue Service is successful in any such claim or the Executive
reaches a final settlement with the Internal Revenue Service with respect to
such claim (after having afforded the Companies, at their expense, the
opportunity to control the defense of such claim), the amount of the Excise Tax
resulting from such successful claim or settlement shall be determinative as to
whether or not there has been an Underpayment or an Overpayment for purposes of
subsection 5(k)(iii).

 

(vi)          Without limiting the intent of this Section 5(k) to make the
Executive whole, on an after-tax basis, from the application of the Excise
Taxes, all determinations by the Accounting Firm shall be made with a view to
minimizing the application of Sections 280G and 4999 of the Code of any of the
Total Payments, subject, however, to the following: the Accounting Firm shall
make its determination on the basis of “substantial authority” (within the
meaning of Section 6230 of the Code) and shall provide opinions to that effect
to both the Companies and the Executive upon the request of either of them.

 

(vii)         Notwithstanding any provision above to the contrary, any Gross-Up
Payment payable under this Section 5(k) shall be made by the end of the calendar
year following the calendar year in which the Executive remits the taxes.
Further, notwithstanding any provision above to the contrary, any right to
reimbursement under this Section 5(k) of expense incurred by Executive due to a
tax audit or litigation addressing the existence or amount of a tax liability
shall be made by the end of the calendar year following the calendar year in
which the taxes that are the subject of the audit or litigation are remitted, or
where as a result of the audit or litigation no taxes are remitted, the end of
the calendar year following the calendar year in which the audit is completed or
there is a final and non-appealable settlement or other resolution of the
litigation. Any Gross-Up Payment and any reimbursement of expense payable under
this Section 5(k) shall not be made before the date that is six months after the
Termination Date.

 

Section 6.              Further Obligations of the Executive.

 

(a)           (1)           During the Executive’s employment by the Companies,
whether before or after the Employment Period, and after the termination of
Executive’s employment by the Companies, the Executive shall not, directly or
indirectly, disclose, disseminate, make available or use any confidential
information or proprietary data of the Companies or any of their Subsidiaries,
except as reasonably necessary or appropriate for the Executive to perform the
Executive’s duties for the Companies, or as authorized in writing by the Board
or as required by any court or administrative agency (and then only after prompt
notice to the Companies to permit the Companies to seek a protective order).

 

16

--------------------------------------------------------------------------------

 


 

(2) For purposes of this Agreement, “confidential information or proprietary
data” means information and data prepared, compiled, or acquired by or for the
Executive during or in connection with the Executive’s employment by the
Companies (including, without limitation, information belonging to or provided
in confidence by any Customer, Supplier, trading partner or other Person to
which the Executive had access by reason of Executive’s employment with the
Companies) which is not generally known to the public or which could be harmful
to the Companies or their Subsidiaries if disclosed to Persons outside of the
Companies. Such confidential information or proprietary data may exist in any
form, tangible or intangible, or media (including any information
technology-related or electronic media) and includes, but is not limited to, the
following information of or relating to the Companies or any of their
Subsidiaries, Customers or Suppliers:

 

(i)            Business, financial and strategic information, such as sales and
earnings information and trends, material, overhead and other costs, profit
margins, accounting information, banking and financing information, pricing
policies, capital expenditure/investment plans and budgets, forecasts,
strategies, plans and prospects.

 

(ii)           Organizational and operational information, such as personnel and
salary data, information concerning the utilization or capabilities of
personnel, facilities or equipment, logistics management techniques,
methodologies and systems, methods of operation data and facilities plans.

 

(iii)          Advertising, marketing and sales information, such as marketing
and advertising data, plans, programs, techniques, strategies, results and
budgets, pricing and volume strategies, catalog, licensing or other agreements
or arrangements, and market research and forecasts and marketing and sales
training and development courses, aids, techniques, instruction and materials.

 

(iv)          Product and merchandising information, such as information
concerning offered or proposed products or services and the sourcing of the
same, product or services specifications, data, drawings, designs, performance
characteristics, features, capabilities and plans and development and delivery
schedules.

 

(v)           Information about existing or prospective Customers or Suppliers,
such as Customer and Supplier lists and contact information, Customer preference
data, purchasing habits, authority levels and business methodologies, sales
history, pricing and rebate levels, credit information and contracts.

 

(vi)          Technical information, such as information regarding plant and
equipment organization, performance and design, information technology and
logistics systems and related designs, integration, capabilities, performance
and plans, computer hardware and software, research and development objectives,
budgets and results, intellectual property applications, and other design and
performance data.

 

17

--------------------------------------------------------------------------------


 

(b)           All records, files, documents and materials, in whatever form and
media, relating to the Companies’ or any of their Subsidiaries’ business
(including, but not limited to, those containing or reflecting any confidential
information or proprietary data) which the Executive prepares, uses, or comes
into contact with, including the originals and all copies thereof and extracts
and derivatives therefrom, shall be and remain the sole property of the
Companies or their Subsidiaries. Upon termination of the Executive’s employment
for any reason, whether during or after the Employment Period, the Executive
shall immediately return all such records, files, documents, materials and other
property of the Companies and their Subsidiaries in the Executive’s possession,
custody or control, in good condition, to the Companies.

 

(c)           The Companies maintain, and Executive acknowledges and agrees, the
Companies have and will entrust Executive with proprietary information,
strategies, knowledge, customer relationships and know-how which would be
detrimental to the Companies’ interest in protecting relationships with
Customers and/or Suppliers if Executive were to provide services or otherwise
participate in the operation of a competitor of the Company. Therefore, during
(i) the Executive’s employment by the Companies, whether during or after the
Employment Period, and (ii) the eighteen (18) month period following the end of
the Executive’s employment with the Companies, the Executive shall not in any
capacity (whether as an owner, employee, consultant or otherwise), at any time
perform, manage, supervise, or be responsible or accountable for anyone else who
is performing services — which are the same as, substantially similar or related
to the services the Executive is providing, or during the last two years of the
Executive’s employment by the Companies has provided, for the Companies or their
Subsidiaries — for, or on behalf of, any other Person who or which is (1) a
wholesaler of office products, including traditional office products, computer
consumable products, office furniture, janitorial and/or sanitation products,
food service paper/non-food products, audio/visual and business machines or such
other products whether or not related to the foregoing provided by the Companies
or their Subsidiaries during the last twelve (12) months of the Executive’s
employment with the Companies, whether during or after the Employment Period,
(2) a provider of services the same as or substantially similar to those
provided by the Companies or their Subsidiaries during the last twelve (12)
months of the Executive’s employment with the Companies, whether during or after
the Employment Period, or (3) engaged in a line of business other than described
in (1) or (2) hereinabove which is the same or substantially similar to the
lines of business engaged in by the Companies or their Subsidiaries, or to any
line of business which to the Executive’s knowledge is under active
consideration or planning by the Companies and their Subsidiaries, during the
last twelve (12) months of the Executive’s employment with the Companies,
whether during or after the Employment Period,.

 

(d)           (1) During (i) the Executive’s employment by the Companies,
whether during or after the Employment Period, and (ii) the eighteen (18) month
period following the end of the Executive’s employment with the Companies , the
Executive shall not at any time, directly or indirectly, solicit any Customer
for or on behalf of any Person other than the Companies or any of their
Subsidiaries with respect to the purchase of (A) office products, including
traditional office products, computer consumable products, office furniture,
janitorial and/or sanitation products, food service

 

18

--------------------------------------------------------------------------------


 

paper/non-food products, audio/visual and business machines, or such other
products whether or not related to the foregoing provided by the Companies or
their Subsidiaries to such Customer and/or Vendor during the last twelve (12)
months of the Executive’s employment with the Companies, whether during or after
the Employment Period, (B) services the same as or substantially similar to
those provided by the Companies or their Subsidiaries to such Customer during
the last twelve (12) months of the Executive’s employment with the Companies,
whether during or after the Employment Period or (C) products or services from a
line of business other than as described in (A) or (B) herein which are the same
or substantially similar to the products and services provided to such Customer
from a line of business engaged in by the Companies or their Subsidiaries during
the last twelve (12) months of the Executive’s employment with the Companies,
whether during or after the Employment Period. Without limiting the foregoing,
(i) during the Executive’s employment by the Companies and (ii) insofar as the
Executive may be employed by, or acting for or on behalf of, a Supplier at any
time within the eighteen (18) month period following the end of the Executive’s
employment with the Companies, whether during or after the Employment Period,
the Executive shall not at any time, directly or indirectly, solicit any
Customer to switch the purchase of the products or services described
hereinabove from the Companies or their Subsidiaries to Supplier.

 

(2)           For purposes of this Agreement, a “Customer” is any Person who or
which has ordered or purchased by or from the Companies or any of their
Subsidiaries (A) office products, including traditional office products,
computer consumable products, office furniture, janitorial and/or sanitation
products, food service paper/non-food products, audio/visual and business
machines or such other products whether or not related to the foregoing,
(B) services provided by or from the Companies or any of their Subsidiaries or
(C) products or services from a line of business other than as described in
(A) or (B) herein which are the same or substantially similar to the products
and services from a line of business engaged in by the Companies or their
Subsidiaries during the last twelve (12) months of the Executive’s employment
with the Companies, whether during or after the Employment Period. For purposes
of this Agreement, a “Supplier” is any Person who or which has furnished to the
Companies or their Subsidiaries for resale (A) office products, including
traditional office products, computer consumable products, office furniture,
janitorial and/or sanitation products, food service paper/non-food products,
audio/visual and business machines or such other products whether or nor related
to the foregoing (B) services provided by or from the Companies or any of their
Subsidiaries or (C) products or services from a line of business other than as
described in (A) or (B) herein which are the same or substantially similar to
the products and services from a line of business engaged in by the Companies or
their Subsidiaries during the last twelve (12) months of the Executive’s
employment with the Companies, whether during or after the Employment Period.

 

(e)           During the Executive’s employment by the Companies, whether during
or after the Employment Period, and during the twenty-four (24) month period
following the end of the Executive’s employment with the Companies, the
Executive shall not at any time, directly or indirectly, induce or solicit any
employee of the

 

19

--------------------------------------------------------------------------------


 

Companies or any of their Subsidiaries for the purpose of causing such employee
to terminate his or her employment with the Companies or such Subsidiary.

 

(f)            The Executive shall not, directly or indirectly, make or cause to
be made (and shall prohibit the officers, directors, employees, agents and
representatives of any Person controlled by Executive not to make or cause to be
made) any disparaging, derogatory, misleading or false statement, whether orally
or in writing, to any Person, including members of the investment community,
press, and customers, competitors and advisors to the Companies, about the
Companies, their respective parents, Subsidiaries or Affiliates, their
respective officers or members of their boards of directors, or the business
strategy or plans, policies, practices or operations of the Companies, or of
their respective parents, Subsidiaries or Affiliates.

 

(g)           If any court determines that any portion of this Section 6 is
invalid or unenforceable, the remainder of this Section 6 shall not thereby be
affected and shall be given full effect without regard to the invalid provision.
If any court construes any of the provisions of Section 6(c), 6(d), 6(e) or
6(f) above, or any part thereof, to be unreasonable because of the duration or
scope of such provision, such court shall have the power to reduce the duration
or scope of such provision and to enforce such provision as so reduced.

 

(h)           During the Executive’s employment with the Companies, whether
during or after the Employment Period and during the eighteen (18) month period
following the end of Executive’s employment with the Companies, the Executive
agrees that, prior to accepting employment with a Customer or Supplier of the
Companies, the Executive will give notice to the Chief Executive Officer of the
Companies. The Companies reserve the right to make such Customer or Supplier
aware of the Executive’s obligations under Section 6 of this Agreement.

 

(i)            During and following Executive’s Employment Period, the Executive
shall furnish a copy of this Section 6 in its entirety to any prospective
employer prior to accepting employment with such prospective employer.

 

(j)            The Executive hereby acknowledges and agrees that damages will
not be an adequate remedy for the Executive’s breach of any provision of this
Section 6, and further agrees that the Companies shall be entitled to obtain
appropriate injunctive and/or other equitable relief for any such breach,
without the posting of any bond or other security, in addition to all other
legal remedies to which the Companies may be entitled.

 

Section 7.              Successors.  The Companies may assign their rights under
this Agreement to any successor to all or substantially all the assets of the
Companies, by merger or otherwise, and may assign or encumber this Agreement and
its rights hereunder as security for indebtedness of the Companies. Any such
assignment by the Companies shall remain subject to the Executive’s rights under
Section 5 hereof. The rights of the Executive under this Agreement may not be
assigned or encumbered by the Executive, voluntarily or involuntarily, during
the Executive’s lifetime, and any such purported assignment shall be void ab
initio.

 

20

--------------------------------------------------------------------------------


 

Notwithstanding the foregoing, all rights of the Executive under this Agreement
shall inure to the benefit of and be enforceable by the Executive’s personal or
legal representatives, estates, executors, administrators, heirs and
beneficiaries. All amounts payable to the Executive hereunder shall be paid, in
the event of the Executive’s death, to the Executive’s estate, heirs or
representatives.

 

Section 8.              Third Parties.  Except for the rights granted to the
Companies and their Subsidiaries pursuant hereto (including, without limitation,
pursuant to Section 6 hereof) and except as expressly set forth or referred to
herein, nothing herein expressed or implied is intended or shall be construed to
confer upon or give any person other than the parties hereto and their
successors and permitted assigns any rights or remedies under or by reason of
this Agreement.

 

Section 9.              Enforcement.  The provisions of this Agreement shall be
regarded as divisible and, if any of said provisions or any part or application
thereof is declared invalid or unenforceable by a court of competent
jurisdiction, the same shall not affect the other provisions hereof, other parts
or applications thereof or the whole of this Agreement, but such provision shall
be deemed modified to the extent necessary to render such provision enforceable,
and the rights and obligations of the parties shall be construed and enforced
accordingly, preserving to the fullest permissible extent the intent and
agreements of the parties herein set forth.

 

Section 10.            Amendment.  This Agreement may not be amended or modified
at any time except by a written instrument approved by the Board, and executed
by the Companies and the Executive; provided, however, that any attempted
amendment or modification without such approval and execution shall be null and
void ab initio and of no effect.

 

Section 11.            Payment; Taxes and Withholding.  The Company shall be
responsible as employer for payment of all cash compensation and severance
payments provided herein and Holding shall cause the Company to make such
payments. The Executive shall not be entitled to receive any additional
compensation from either of the Companies for any services the Executive
provides to Holding or the Companies’ Subsidiaries. The Company shall be
entitled to withhold from any amounts to be paid to the Executive hereunder any
federal, state, local, or foreign withholding or other taxes or charges which it
is from time to time required to withhold. The Company shall be entitled to rely
on an opinion of counsel if any question as to the amount or requirement of any
such withholding shall arise. Executive shall be solely responsible for the
payment of all taxes due and owing with respect to wages, benefits, and other
compensation provided to him hereunder. This Agreement is intended to satisfy,
or be exempt from, the requirements of Section 409A(a)(2), (3) and (4) of the
Code, including current and future guidance and regulations interpreting such
provisions, and should be interpreted accordingly.

 

Section 12.            Governing Law.  This Agreement and the rights and
obligations hereunder shall be governed by and construed in accordance with the
laws of the State of Illinois, without regard to principles of conflicts of law
of Illinois or any other jurisdiction.

 

Section 13.            Notice.  Notices given pursuant to this Agreement shall
be in writing and shall be deemed given when received and, if mailed, shall be
mailed by United States registered or certified mail, return receipt requested,
addressee only, postage prepaid:

 

21

--------------------------------------------------------------------------------


 

If to the Companies:

 

United Stationers Inc.

United Stationers Supply Co.

2200 E. Golf Road

Des Plaines, IL 60016-1267

Attention: President and Chief Executive Officer

 

If to the Executive:

 

Eric A. Blanchard

 

or to such other address as the party to be notified shall have given to the
other in accordance with the notice provisions set forth in this Section 13.

 

Section 14.            No Waiver.  No waiver by either party at any time of any
breach by the other party of, or compliance with, any condition or provision of
this Agreement to be performed by the other party shall be deemed a waiver of
similar or dissimilar provisions or conditions at any time.

 

Section 15.            Headings.  The headings contained herein are for
reference only and shall not affect the meaning or interpretation of any
provision of this Agreement.

 

Section 16.            Indemnification.  The provisions set forth in the
Indemnification Agreement appended hereto as Attachment A are hereby
incorporated into this Agreement and made a part hereof. The parties shall
execute the Indemnification Agreement contemporaneously with the execution of
this Agreement.

 

Section 17.            Execution in Counterparts.  This Agreement, including the
Indemnification Agreement, may be executed in any number of counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same instrument.

 

Section 18.            Arbitration.  Any dispute, controversy or question
arising under, out of, or relating to this Agreement (or the breach thereof),
or, the Executive’s employment with the Companies or termination thereof, shall
be referred for arbitration in Chicago, Illinois to a neutral arbitrator
selected by the Executive and the Companies (or if the parties are unable to
agree on selection of such an arbitrator, one selected by the American
Arbitration Association pursuant to its rules referred to below) and this shall
be the exclusive and sole means for resolving such dispute. Such arbitration
shall be conducted in accordance with the National Rules for Resolution of
Employment Disputes of the American Arbitration Association. Except as provided
in Section 5(d)(x) above, the arbitrator shall have the discretion to award
reasonable attorneys’ fees, costs and expenses to the prevailing party. Judgment
upon the award rendered by the arbitrator may be entered in any court having
jurisdiction thereof. Nothing in this Section 18 shall be construed so as to
deny the Companies the right and power to seek and obtain injunctive relief in a
court of equity for any breach or threatened breach by the Executive of any of
the Executive’s covenants in Section 6 hereof. Moreover, this Section 18 and
Section 12

 

22

--------------------------------------------------------------------------------


 

hereof shall not be applicable to any dispute, controversy or question arising
under, out of, or relating to the Indemnification Agreement.

 

Section 19.            Survival.  Notwithstanding the stated Term of this
Agreement, the provisions of this Agreement necessary to carry out the intention
of the parties as expressed herein, including without limitation those in
Sections 5, 6, 7, 16 and 18, shall survive the termination or expiration of this
Agreement.

 

Section 20.            Construction.  The parties acknowledge that this
Agreement is the result of arm’s-length negotiations between sophisticated
parties each afforded representation by legal counsel. Each and every provision
of this Agreement shall be construed as though both parties participated equally
in the drafting of same, and any rule of construction that a document shall be
construed against the drafting party shall not be applicable to this Agreement.

 

Section 21.            Free to Contract.  The Executive represents and warrants
to the Companies that the Executive is able freely to accept employment by the
Companies as described in this Agreement and that there are no existing
agreements, arrangements or understandings, written or oral, that would prevent
the Executive from entering into this Agreement, would prevent or restrict the
Executive in any way from rendering services to the Companies as provided herein
during the Employment Period or would be breached by the future performance by
the Executive of the Executive’s duties and responsibilities hereunder.

 

Section 22.            Entire Agreement.  This Agreement, including the
Indemnification Agreement and any other written undertakings by the Executive
referred to herein, supersedes all other agreements, arrangements or
understandings (whether written or oral) between the Companies and the Executive
with respect to the subject matter of this Agreement including without
limitation the Prior Agreement and the Executive’s employment relationship with
the Companies and any of their Subsidiaries, and this Agreement contains the
sole and entire agreement among the parties hereto with respect to the subject
matter hereof.

 

*          *          *

 

IN WITNESS WHEREOF, the parties have executed this Agreement in one or more
counterparts, each of which shall be deemed one and the same instrument, as of
the day and year first written above.

 

EXECUTED ON:

 

UNITED STATIONERS 1NC.

 

 

 

 

 

 

12/31, 2008

 

 

By:

/s/ Richard W. Gochnauer

 

 

 

Name: Richard W. Gochnauer

 

 

 

Title: President and Chief Executive Officer

 

 

 

EXECUTED ON:

 

UNITED STATIONERS SUPPLY CO.

 

 

 

 

 

 

12/31, 2008

 

 

By:

/s/ Richard W. Gochnauer

 

 

 

 

Name: Richard W. Gochnauer

 

 

 

 

Title: President and Chief Executive Officer

 

23

--------------------------------------------------------------------------------


 

EXECUTED ON:

 

EXECUTIVE:

 

 

 

 

 

 

12/31, 2008

 

/s/ Eric A. Blanchard

 

 

Eric A. Blanchard

 

24

--------------------------------------------------------------------------------

 